12/23/2020



                                                                                   Case Number: DA 20-0520
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 20-0520


IN THE MATTER OF:

G.H.,

        Youth in Need of Care.


                   ORDER GRANTING MOTION FOR
                     FIRST EXTENSION OF TIME


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant Mother is granted an extension of

time until February 8, 2021, to prepare, serve, and file her Opening Brief.

        No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December
                                                                            PAGE 1 23 2020